 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden Coach, A.C., Inc. and Amalgamated TransitUnion Division 880, AFL-CIO. Case 4-CA-12300January 31, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge William A. Pope II issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Golden Coach,A.C., Inc., Ventnor, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONWILLIAM A. POPE II, Administrative Law Judge: In acomplaint issued on September 16, 1981, the RegionalDirector for Region 4 alleged that the Respondent,Golden Coach, A.C., Inc. (herein Golden Coach or Re-spondent), engaged in an unfair labor practice, in viola-tion of Section 8(a)(5) and (1) of the National Labor Re-lations Act (the Act), by refusing to bargain with theAmalgamated Transit Union Division 880, AFL-CIO(herein the Charging Union or the Union), as the exclu-sive collective-bargaining representative of GoldenCoach's employees. The hearing was held on June 21,1982, in Philadelphia, Pennsylvania, before me.1. ISSUESThe issues in this case are:I(1) Did Respondent violate Section 8(a)(1) and (5) ofthe Act by refusing to bargain with the Charging Unionon the ground that it no longer possessed a majority?Respondent amended its answer on June 7, 1982, to admit that it hasat all times material herein been an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7) of the Act.266 NLRB No. 11(2) May the Respondent litigate in this proceeding thequestion of the appropriateness of the bargaining unitwhich was previously litigated at a representation hear-ing and decided against the Respondent by the RegionalDirector?The Respondent argues that at the time of the Region-al Director's Decision and Direction of Election it didnot have in its employ a representative complement ofemployees, and, therefore, the Regional Director's find-ing that the bargaining unit was appropriate was prema-ture, and his direction that the election proceed was er-roneous. In the Respondent's view, the appropriate bar-gaining unit consists of the bus drivers employed by theRespondent at both of its locations, not just the driversat its location in Ventnor, New Jersey, as decided by theRegional Director. Thus, reasons the Respondent, thelack of a representative complement of employees, cou-pled with evidence of the Charging Union's loss of theemployees' support, in the form of a petition signed byall of the employees stating that they did not wish theCharging Union to represent them, was sufficient to es-tablish the existence of "unusual circumstances" whichjustified the Respondent's refusal to bargain with theUnion.The General Counsel, on the other hand, argues thatthere were no extraordinary circumstances which justi-fied the Respondent's refusal to bargain with the recentlycertified union. The General Counsel takes the positionthat it is well established that defections by employeescannot unseat a bargaining representative within 1 yearof its certification, and that it was the Respondent's obli-gation to bargain with the Union for 1 year from thedate of certification, employee turnover notwithstanding.Further, contends the General Counsel, there are nonewly discovered or previously unavailable evidence orspecial circumstances which would entitle the Respond-ent to relitigate the issue of the appropriateness of thebargaining unit, which was raised and decided in the rep-resentation proceeding. I agree.II. BACKGROUNDGolden Coach, the Respondent in this case, and Lei-sure Time Tours are two bus companies owned and op-erated by Golden Nugget, Inc. Golden Coach, operatingbuses displaying the legend, "Golden Nugget," offersround trip bus service from Philadelphia, Pennsylvania,and points in northern New Jersey, to the GoldenNugget and other gambling casinos in Atlantic City,New Jersey. Golden Coach's buses are dispatched from afacility in Ventnor, New Jersey. The Company beganoperations in late 1980 or early 1981. Operating mainlyfrom a facility in Mahwah, New Jersey, Leisure TimeTours, which has been in business for several years, pro-vides bus service to and from New York City for com-muters, bus transportation from points in northern NewJersey to and from various gambling casinos in AtlanticCity, and charter service. It also operates bus runs on oc-casion from Golden Coach's Ventnor, New Jersey, facili-ty. The affairs of both companies are managed and ad-ministered by the parent corporation, Golden Nugget,Inc., from offices in Mahwah, New Jersey.62 GOLDEN COACHFollowing a hearing before a hearing officer of theNational Labor Relations Board,2on April 20, 1981, theRegional Director for Region 4 issued a Decision andDirection of Election, finding all full-time and regularpart-time bus drivers and mechanics employed by theRespondent to constitute an appropriate collective-bar-gaining unit, and directing that a secret-ballot election beconducted among the employees to determine if they de-sired to be represented for collective-bargaining purposesby the Charging Union. According to the tally of ballots,issued May 20, 1981, the employees voted 12 to 1, with Ichallenged ballot, in favor of representation by theCharging Union. The results of the election were certi-fied by a Certification of Representation dated May 29,1981.Following preliminary contacts and discussions be-tween representatives of the Respondent and the Charg-ing Union, a meeting of the two sides was scheduled tobe held in the offices of Carl G. Coben, Respondent's at-torney, on August 4, 1981. By telegram from Carl G.Coben to Charles Dannenhauer, president of Amalgamat-ed Transit Union Division 880, dated August 3, 1981, theRespondent notified the Charging Union that it was can-celing the meeting because it was in receipt of a petitionexecuted by all employees stating that they did not wishto be represented by the Union.3 The Respondent has re-fused to recognize or bargain with the Charging Unionsince then.II1. FINDINGS AND CONCLUSIONSAt issue here is whether, as argued by the Respondent,"unusual circumstances," in this instance, allegedly, anapparent repudiation by the employees of their certifiedunion,4a lack of a representative complement of employ-ees in the bargaining unit at the time of the election lead-ing to certification,s and an inappropriate bargainingunit,ejustified the Respondent's refusal to bargain withI The hearing was held in Atlantic City, New Jersey, on March 26,1981. Participating by counsel or representative in the hearing were theRespondent and the Charging Union.s The petition received in evidence bears 24 signatures opposite a type-written list of 26 names, identified in the petition as Golden Coach driv-ers. According to the body of the petition, the drivers wished to with-draw their membership from the Charging Union, because it had not ne-gotiated with their best interests in mind, and was not looking after theeconomic needs of its members.4 The petition upon which the Respondent relies to establish this pointwas apparently received by mail. There is nothing in the record establish-ing the circumstances under which the petition was prepared and signed,or who transmitted it to the Respondent. Nor does the record clearly es-tablish the authenticity of the signatures.I Robert J. Davis, the Respondent's general manager, testified that be-tween April 23, 1981, and June 6, 1982, the number of employees em-ployed by the Respondent at its Ventnor, New Jersey, facility increasedfrom 18 to 60. On August 2, 1981, 2 days before the scheduled bargainingmeeting canceled by the Respondent, there were 30 employees.e Arguing that the Respondent and Leisure Time Tours are a single,integrated enterprise operated by the parent company, Golden Nugget,Inc., the Respondent concludes that the appropriate unit for collective-bargaining purposes consists of the bus drivers employed at both theVentnor and Mahwah facilities (which would include the drivers em-ployed by the Respondent and Leisure Time Tours). Even though theappropriateness of the bargaining unit issue was litigated in a representa-tion hearing and decided by the Regional Director, the Respondentargues that it is entitled to relitigate the issue before the administrativelaw judge because it is the first and only adversary proceeding to whichit is entitled.the Union during the I year following certification. Ifind no merit to the Respondent's claim that it was justi-fied in unilaterally refusing to bargain with the Union.The question here is not whether a new election couldbe ordered, or even whether the Board, in its discretion,could revoke the Union's certification, under the propercircumstances. In the first place, no petition has beenfiled with the Board for a new election on the groundthat the Union in this case no longer is representative ofa majority of the employees, as provided in Section9(c)(1XA),7and, in the second place, even if there wassuch a petition, it would be ineffective, because Section9(cX3) precludes such an election within a 12-monthperiod following a valid election.8Beyond that, whetheror not the Union's certification could be revoked by theBoard without the ordering of a new election also is notan issue in this case, because we are concerned here withthe Respondent's unilateral refusal to bargain, which wastaken on its own initiative and authority, without any at-tempt to first petition the Board for relief. The question,therefore, is simply one of whether the Respondent wasrequired to honor the certification or whether there were"unusual circumstances" justifying its disregard of thecertification.This case turns on the decision of the Supreme Courtin Ray Brooks v. N.LR.B., 348 U.S. 96 (1954), a casewhich both parties have cited, but in support of oppositeconclusions. The facts of that case are analogous in manyrespects to those of the instant case. There, a week afteran election and the day before certification, the employerreceived a petition signed by 9 of 13 employees statingthey were not in favor of being represented by theunion. The employer, who was the petitioner in the case,thereafter refused to bargain with the union, and theissue before the Court was whether the National LaborRelations Board's bargaining order should be enforced.In holding that the Board was entitled to an order of en-forcement, the Court stated:If an employer has doubts about his duty to contin-ue bargaining, it is his responsibility to petition theBoard for relief, while continuing to bargain ingood faith at least until the Board has given someindication that his claim has merit. Although theBoard may, if the facts warrant, revoke a certifica-tion or agree not to pursue a charge of an unfairlabor practice, these are matters for the Board; theydo not justify employer self-help or judicial inter-vention.Sec. 9(cXIXA) authorizes the filing of such a petition by an employ-ee, a group of employees, or any individual or labor organization actingin their behalf. There is no similar authority vested by statute in an em-ployer.8 The election leading to the Union's certification was held on or aboutMay 20, 1981. The Respondent's refusal to bargain occurred on or aboutAugust 3, 1981, less than 3 months later. Sec. 9(cX3) of the Act providesthat:No election shall be directed in any bargaining unit or any subdivi-sion within which, in the preceding twelve-month period, a validelection shall have been held.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is contended that since a bargaining agency maybe ascertained by methods less formal than a super-vised election, informal repudiation should also besanctioned where decertification by another electionis precluded. This is to make situations that are dif-ferent appear the same.9In subsequent cases, the Board has consistently heldthat the apparent repudiation by a majority of employeesof their certified collective-bargaining representativedoes not justify an employer's refusal to bargain with aunion during the 1-year period after its certification.10Similarly, the Board has consistently held that employeeturnover does not justify an employer's refusal to bar-gain." The Board has said that "elections are decidedby a majority of the valid votes cast so long as a repre-sentative complement of eligible employees participatedin the election."12In the instant case, there is no ques-tion but that a representative complement of the eligibleemployees then employed by the Respondent participat-ed in the election which resulted in the certification ofthe Charging Union. Indeed, of 14 eligible voters at thetime, 12 voted in favor of the Union as their collective-bargaining representative. Since a representative comple-ment of employees clearly participated in the election, itis of no relevance that shortly thereafter there may havebeen a turnover of employees or an expansion of thenumber of employees, giving rise to the Respondent'sclaim that by refusing to bargain it was merely protect-ing the rights and wishes of the current majority of itsemployees. As stated by the Supreme Court in RayBrooks v. N.L.R.B., supra.The underlying purpose of this statute is industrialpeace. To allow employers to rely on employees'rights in refusing to bargain with the formally des-ignated union is not conducive to that end, it is in-imical to it. Congress has devised a formal mode forselection and rejection of bargaining agents and hasfixed the spacing of elections, with a view of fur-thering industrial stability and with due regard toadministrative prudence. 13I conclude, therefore, that the Respondent unlawfullybreached its duty to bargain in good faith with theCharging Union, which had been certified by the Boardas the collective-bargaining representative of its employ-ees, during the I-year period following certification. Nei-ther an apparent subsequent repudiation of the certifiedUnion by the employees, nor a turnover among or in-9 348 U.S. at 103-104.10 A Union's continued majority is conclusively presumed to exist forI year from the date of certification and an employer is obligated to bar-gain in good faith for at least that year. Affordable Inns, Inc., d/b/a Regal8 Inns, 222 NLRB 1258 (1976); Automatic Plastic Molding Company, 234NLRB 681 (1978); see also Cocker Saw Corporation, Inc., 186 NLRB 893(1970); Lexington Cartage Company, Inc., 259 NLRB 55 (1981).1 An employer's obligation to bargain extends for I year from thedate of certification and employee turnover does not constitute "unusualcircumstances." Diamond Crystal Salt Company, 222 NLRB 714 (1976); S.Prawer & Company, 232 NLRB 495 (1977); Kustom Electronics, Inc., 230NLRB 1037 (1977).12 Regal 8 Inns. supra, 222 NLRB at 1259.l' 348 U.S. at 103.crease in the number of employees, justified the Re-spondent's unilateral decision to withdraw recognitionand refuse to bargain. The Respondent is not guardian ofthe rights of its employees in the sphere of labor rela-tions, and it lacked any right to substitute its judgmentfor that of Congress and the National Labor RelationsBoard, in which Congress vested the responsibility foroverseeing the resolution of disputed questions of repre-sentation. The Respondent has failed to produce any evi-dence of unusual circumstances which would justify it toresort to self-help measures completely by passing theprocedures established by law to resolve disputed ques-tions of representation. Accordingly, I find that by refus-ing on and after August 3, 1981, to bargain collectivelywith the Charging Union as the certified representativeof its employees Respondent engaged in an unfair laborpractice in violation of Section 8(a)(5) and (1) of the Act.In cases such as this, in which an employer has com-mitted an unfair labor practice by refusing to bargainwith the certified representative of its employees duringthe year following certification, the Board construes theinitial period of certification to being on the date the em-ployer commences to bargain in good faith with theunion as the recognized bargaining representative.t4Finally, the Respondent's claim that the bargainingunit was inappropriate does not raise a litigable issue inthis proceeding. This precise issue was litigated in a priorrepresentation hearing and was decided against the Re-spondent by the regional director. Despite being advisedof its right to appeal that decision to the Board, the Re-spondent failed to do so. As often stated by the Board insuch situations:It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.15All of the issues raised by the Respondent in this pro-ceeding concerning the appropriateness of the bargainingunit were or could have been raised in the prior repre-sentation proceeding. The Respondent has failed to offerany newly discovered evidence or previously unavailableevidence; indeed, the evidence upon which the Respond-ent relies in this proceeding was drawn almost in its en-tirety from the transcript of the prior representationhearing held on March 26, 1981. Further, the Respond-ent has not pointed out any special circumstances in thiscase which would warrant the extraordinary action bythe Board of reexamining the unappealed decision of theRegional Director. I find, therefore, that the Respondenthas not properly raised any issue concerning the appro-priateness of the bargaining unit in this unfair labor prac-tice proceeding.14 Diamond Crystal Salt Company, supra: Eckerd Drugs of Georgia, Inc,248 NLRB 151 (1980); Kustom Electronics, Inc., supra.is Regal 8 Inns. supra, 222 NLRB at 1259; Diamond Crystal Salt Com-pany, supra; Eckerd Drugs of Georgia, Inc.. supra.64 GOLDEN COACHCONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Respondent committed an unfair labor practice,within the meaning of Section 8(a)(1) and (5) of the Act,by on or about August 3, 1981, and continuously thereaf-ter, withdrawing recognition of the Amalgamated Tran-sit Union Division 880, AFL-CIO, as collective-bargain-ing representative of Respondent's full-time and regularpart-time bus drivers and mechanics, and failing and re-fusing to bargain collectively with the Union as the rep-resentative of its said employees.3. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent engaged in anunfair labor practice, I find it appropriate to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent, having committed an unfair laborpractice by withdrawing recognition of the Union as col-lective-bargaining representative of its full-time and regu-lar part-time bus drivers and mechanics, and by refusingto bargain collectively with the Union as exclusive repre-sentative of all employees in the aforesaid appropriatebargaining unit, shall be ordered to cease and desisttherefrom, and, upon request, to bargain collectivelywith the Union, and, if an understanding is reached, toembody such understanding in a signed agreement.As a means of insuring that the employees in the bar-gaining unit will be accorded the services of their bar-gaining agent for the period provided by law, the initialI-year period of certification shall begin on the date theRespondent commences to bargain in good faith with theUnion as the recognized collective-bargaining representa-tive of the Respondent's full-time and regular part-timebus drivers and mechanics.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER16The Respondent, Golden Coach, A.C., Inc., Ventnor,New Jersey, its officer, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to recognize Amalgamated Transit UnionDivision 880, AFL-CIO, as the collective-bargainingrepresentative of its full-time and regular part-time busdrivers and mechanics.16 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditions ofemployment with Amalgamated Transit Union Division880, AFL-CIO, as the exclusive bargaining representa-tive of its full-time and regular part-time bus drivers andmechanics, who constitute an appropriate bargainingunit.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Ventnor and Mahwah, New Jersey,facilities copies of the attached notice marked "Appen-dix."'7 Copies of said notice, on forms provided by theRegional Director for Region 4, after being duly signedby the Respondent's representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(c) Notify the Regional Director, in writing, within 20days from the date of this Order what steps the Re-spondent has taken to comply with its terms.i7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protection65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo refrain from the exercise of any or all suchactivities.Accordingly, we give you these assurances:WE WILL NOT refuse to recognize AmalgamatedTransit Union Division 880, AFL-CIO, as the col-lective-bargaining representative of our full-timeand regular part-time bus drivers and mechanics.WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with AmalgamatedTransit Union Division 880, AFL-CIO, as the ex-clusive bargaining representative of our full-timeand regular part-time bus drivers and mechanics,who constitute an appropriate bargaining unit.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL, upon request, bargain with the above-named labor organization as the exclusive repre-sentative of all of our employees in the aforesaid ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreeement.GOLDEN COACH, A.C., INC.66